446 F.2d 44
UNITED STATES of America, Plaintiff-Appellee,v.Arthur BOYLES, Defendant-Appellant.No. 30827 Summary Calendar.**Rule 18, 5th Cir., see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 1, 1971, Rehearing Denied July 16, 1971.

Gerald Kogan, Miami, Fla.  (Court-appointed), for defendant-appellant.
Robert W. Rush, U.S. Atty., J. V. Eskenazi, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit judges.
PER CURIAM:


1
A careful study of the briefs and record in this case reveals that the trial court's comments were not prejudicial in light of all of the facts and circumstances of the trial, and that any possible error was harmless.  Leonard v. United States, 386 F.2d 423 (5th Cir. 1967).


2
Affirmed.